Title: Andrew C. Mitchell to Thomas Jefferson, 23 June 1815
From: Mitchell, Andrew Caldwell
To: Jefferson, Thomas


      
        Sir
         New York, June 23d 1815.
      
      Permit me to invade your Retirement by presenting with the most respectful Sentiments, a Pamphlet entitled the Second Crisis of America, of which I am the author requesting for it the honor of your perusal.
      As the Father and Friend to his Country I present this without further apology as however faulty and unworthy the offering may appear the aim of the writer has been devoted to that Cause which has animated your arduous life and ever been the characteristic of your actions—The Welfare of the United States.
      I am personally unknown to you, although I have had the honor of being in my early years often in your presence; having been the Schoolfellow and intimate companion of my lamented Friend  H. B. Triste
      With the highest admiration of your virtues and your talents I am
      
        Your Respectful Fellow citizen
        Andrew C Mitchell
      
    